EXHIBIT 10.8

THIRD AMENDMENT TO

THE ALLERGAN, INC.

2003 NONEMPLOYEE DIRECTOR EQUITY INCENTIVE PLAN

THIS THIRD AMENDMENT TO THE ALLERGAN, INC. 2003 NONEMPLOYEE DIRECTOR EQUITY
INCENTIVE PLAN (this “Third Amendment”), dated as of November 29, 2010, is made
and adopted by Allergan, Inc. (the “Company”). Capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed to them in
the Plan (as defined below).

RECITALS

WHEREAS, the Company maintains the Allergan, Inc. 2003 Nonemployee Director
Equity Incentive Plan, as amended (the “Plan”);

WHEREAS, pursuant to Section 4.1 of the Plan, the Board of Directors of the
Company (the “Board”) may amend the Plan at any time and from time to time; and

WHEREAS, the Board desires to amend the Plan as set forth herein.

NOW, THEREFORE, BE IT RESOLVED, that the Plan be amended as follows:

1.    Section 4.12 of the Plan is hereby amended and restated in its entirety as
follows:

“4.12    Transferability. No award or right under the Plan, contingent or
otherwise, shall be assignable or otherwise transferable other than by will or
the laws of descent and distribution, or shall be subject to any encumbrance,
pledge or charge of any nature. Any Award shall be accepted during a
Participant’s lifetime only by the Participant or the Participant’s guardian or
other legal representative.

Notwithstanding anything else in this Section 4.12, the Board by express
provision in the Award or an amendment thereto may permit an Award to be
transferred to, exercised by and paid to certain persons or entities related to
the Participant, including but not limited to members of the Participant’s
family, charitable institutions, or trusts or other entities whose beneficiaries
or beneficial owners are members of the Participant’s family and/or charitable
institutions, or to such other persons or entities as may be expressly approved
by the Board, pursuant to such conditions and procedures as the Board may
establish. Any permitted transfer shall be subject to the condition that the
Board receive evidence satisfactory to it that the transfer is being made for
estate and/or tax planning purposes (or to a “blind trust” in connection with
the Participant’s termination of employment or service with the Company to
assume a position with a governmental, charitable, educational or similar
non-profit institution) and on a basis consistent with the Company’s lawful
issue of securities.”

2.    This Third Amendment shall be effective as of the date hereof.



--------------------------------------------------------------------------------

3.    This Third Amendment shall be and is hereby incorporated in and forms a
part of the Plan.

4.    Except as set forth herein, the Plan shall remain in full force and
effect.

I hereby certify that the foregoing Third Amendment was duly adopted by the
Board of Directors of Allergan, Inc. on November 29, 2010.

Executed on this 29th day of November, 2010.

 

By:   /s/ Matthew J. Maletta Name:   Matthew J. Maletta Title:  

Vice President, Associate General Counsel

and Secretary